Maxwell, Ch. J.
This is an application for a mandamus to compel the board of county commissioners of Richardson county to draw a warrant in favor of the relator for the sum of $132.05, being the sum due on an account heretofore allowed by them in his favor. The relator states in his application that there are no funds in the treasury, and that fifty per cent of the levy for the current year has been exhausted, but alleges that the act, limiting the authority of county commissioners to draw warrants to fifty per cent of the levy, does not apply to accounts heretofore allowed; that the law does not operate upon claims allowed prior to the levy for 1880. This question was before this court in the *199case of The State, ex rel. Cody and West, v. The Board of County Commissioners of Colfax County, ante page 29, in which it was held that county commissioners have no authority to draw warrants after fifty per cent of the amount levied for the current year is exhausted, unless there is money in the treasury to the credit of the particular fund for the payment of the same. The reason is, the authority of the board of county commissioners to draw warrants upon a fund which has been levied but has not yet been collected, is derived entirely from the statute. The act “ concerning counties and county officers,” approved March 1,1879, Laws p. 353, in express terms repeals the act “ concerning counties and county officers,” approved Feb. 27, 1873. The act of March 1, 1879, took effect September 1, 1879, and applies to all accounts, whether audited before or since that time. As the only authority to issue county warrants since September 1, 1879, is derived from the act above referred to, and there being no funds in the treasury to the credit of the general fund, and fifty per cent of the levy having been exhausted, the writ must be denied.
Writ denied.